Case 2:20-cv-00266-JRS-DLP Document1 Filed 05/27/20 Page 1 of 4 PagelD #: 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA

TERRE HAUTE DIVISION
CAROL WASHINGTON-LEWIS, )
Plaintiff,

Vv. CASE NO.
PILOT TRAVEL CENTERS, LLC.
Defendant.

NOTICE OF REMOVAL

Comes now Defendant, Pilot Travel Centers, LLC, by counsel, and files its Notice of
Removal to the United States District Court for the Southern District of Indiana, Terre Haute
Division, pursuant to 28 U.S.C. §§1332, 1441 and 1446 and in support of this Notice would
show the Court as follows:

1. Defendant, Pilot Travel Centers LLC is named as a Defendant in a civil action filed by
Plaintiff, Carol Washington-Lewis on or about April 29, 2020 in the Vigo Superior Court 1
under Cause No. 84D01-2004-CT-002283, a copy of which is attached hereto as Exhibit A.

Amount in Controversy

2. While Plaintiff's Complaint does not allege a dollar amount for damages, the case does
involve a bodily injury claim for two broken ankles.

3. Counsel for Defendant has discussed the case with counsel for Plaintiff who confirmed that
the amount in controversy does in fact exceed $75,000, the jurisdictional amount required for

removal pursuant to 28 U.S.C. §1332(a).
Case 2:20-cv-00266-JRS-DLP Document1 Filed 05/27/20 Page 2 of 4 PagelD #: 2

10.

11.

12.

13.

Citizenship of Parties

The Plaintiff asserts in her Complaint that she is a citizen of Missouri.

Pilot Travel Centers LLC d/b/a Pilot Flying J is a limited liability company incorporated
under the laws of State of Delaware.

Pilot Travel Center LLC is composed of four members: (a) National Indemnity Company;
(b) Pilot Corporation; (c) BDT I-A Plum Corporation; and (d) FJM Investments, LLC.
National Indemnity Company is a foreign corporation incorporated under the state laws of
Nebraska. Its principal place of business is 1314 Douglas Street, Suite 1400, Omaha,
Nebraska 68102-1944

Pilot Corporation is a foreign corporation organized under the state laws of Tennessee. Its
principal place of business is located at 5508 Lonas Road, Knoxville, TN 38909.

BDT I-A Plum Corporation is a foreign corporation incorporated under the state laws of
Delaware. Its principal place of business is located at 401 N. Michigan Avenue, Chicago, IL
60611.

FJM Investments, LLC is a foreign limited liability company organized under the state laws
of Utah. FJM Investments, LLC is composed of one other member, FJ Management, Inc. FJ
Management Inc. is organized under the state laws of Utah and shares the same principal
address as FJM Investments, LLC.

No member of Pilot Travel Centers is a citizen of Indiana nor a citizen of Missouri.

Because there is complete diversity among the parties pursuant to 28 U.S.C. §1332(a)1, this
Court has original jurisdiction in this matter.

Pursuant to 29 U.S.C. §1441(a), any civil action brought in a state court of which the District

Courts of the United States have original jurisdiction, may be removed by a Defendant to the
Case 2:20-cv-00266-JRS-DLP Document1 Filed 05/27/20 Page 3 of 4 PagelD #: 3

14.

15.

16.

17.

18.

19.

District Court of the United States for the district and division embracing the place where
such action is pending which would be the United States District Court for the Southern
District of Indiana, Terre Haute Division.
Timeliness of Removal
Plaintiff's Complaint was filed on April 20, 2020.
Defendants were served on May 6, 2020 by certified mail.
Pursuant to 28 U.S.C. §1446(b)1, this Notice of Removal is timely filed within 30-days of
Defendant’s receipt of a copy of the initial pleading.
Proper Jurisdiction of this Court

As jurisdiction is proper, Defendant now seeks removal to the United States District Court
for the Southern District of Indiana, Terre Haute Division, pursuant to 28 U.S.C. §1441.
Defendant desires to and hereby does remove the action reflected in the Complaint attached
as Exhibit A from the Superior Court 1 of Vigo County, Indiana to the United States District
Court for the Southern District of Indiana, Terre Haute Division.
This Notice is accompanied by copies of all pleadings served in the lawsuit (state court
record). Such pleadings include the following items:

a. Plaintiff's Complaint attached hereto as Exhibit A.

b. CCS is attached hereto as Exhibit B.

c. Summons to Pilot Travel Centers, LLC is attached hereto as Exhibit C.

d. Certificate of Issuance of Summons issued by Plaintiff to Defendant, Pilot Travel

Center, LLC attached hereto as Exhibit D.
e. Appearance of Carol Washington-Lewis attached hereto as Exhibit E.

f. Green Card of Pilot Travel Centers attached hereto as Exhibit F.
Case 2:20-cv-00266-JRS-DLP Document1 Filed 05/27/20 Page 4 of 4 PagelD #: 4

g. Appearance of Danford R. Due and Christopher J. Appel is attached hereto as
Exhibit G.

h. Motion for Extension of Time to Plead is attached hereto as Exhibit H.

i. Order Granting Extension of Time to Plead is attached hereto as Exhibit I.
20. Promptly after it is filed with this Court, Defendants will serve this Notice of Removal on

Plaintiff and file a Notice with the Clerk of the Vigo Superior Court 1.

WHEREFORE, Defendant prays that the lawsuit reflected in the Complaint attached hereto as
Exhibit A be removed to this Court pursuant to the laws of the United States and for all other

relief proper in the premises.
DUE DOYLE FANNING & ALDERFER LLP
By: _/s/ Danford R. Due
Danford R. Due, Atty. No. 4618-49
Attorneys for Defendants, Pilot Travel
Centers, LLC d/b/a Pilot Flying J
CERTIFICATE OF SERVICE

I certify that a copy of the foregoing has been served upon the following counsel of
record by the Clerk’s electronic filing system this 27" day of May 2020:

All Counsel of Record

/s/ Danford R. Due
Danford R. Due

DUE DOYLE FANNING & ALDERFER LLP
8440 Allison Pointe Boulevard, Suite 350
Indianapolis, Indiana 46250-4380

(317) 635-7700
